Case 3:19-cv-01087-MPS Document 1 Filed 07/15/19 Page 1 of 10
1844 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided oy local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

¥. (a) PLAINTIFFS DEFENDANTS
EDWARD WILCZYNSKI, Individually and as Administrator of Estate UNITED STATES OF AMERICA
of Kristin Wilczynski
(b) County of Residence of First Listed Plaintiff New Haven ° County of Residence of First Listed Defendant
{EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) ae ise {Firm Name, Address, and Telephone Number) Aftomeys (7 Known)

Kennedy, Johnson, Schwab & Roberge, LLC / John J. Kennedy, Jr.

555 Long Wharf Drive, 13th Floor Brendan K. Nelligan

New Haven, CT 06511 / Tel: (203) 865-8430

Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) HE CYTIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintij

(Por Diversity Cases Only) and One Bax for Defendant}

Ol US. Government O13 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State Kl Of Incorporated or Principal Place G4 oa4
of Business In This State

%&K2 US. Government G4 = Diversity Citizen of Another State O 2 © 2 incorporated and Principal Place o5 o4

Defendant (indicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation go6 6

 

Foreign Country

FIV, NATU Only)

  
 

        
 

RE OF SUIT (Place an “X" in One Box Click here for: Natu

 

   

      
    

        

NERA ts NERE

© 110 Insurance PERSONAL INJURY PERSONAL INJURY — [CJ 625 Drug Related Seizure 0 422 Appeal 28 USC 158 CJ 375 False Claims Act
© 120 Marine O 310 Airpiane {7 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
©) 130 Miller Act CO) 315 Airplane Product Product Liability O 696 Other 28 USC 157 3729 (ap)
O 140 Negotiable Instrument Liability ) 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment |C) 320 Assault, Libel & Pharmaceutical : A RICH ©) 410 Antitrust

& Enforcement of Judgment Slander Personal injury O 820 Capyright © 430 Banks and Banking
C} 15 Medicare Act 0) 330 Federal Employers’ Product Liability © 830 Patent C) 450 Commerce
G 152 Recovery of Defaulted Liability 1 368 Asbestos Personal & 835 Patent - Abbreviated O 460 Deportation

Student Loans 0 340 Marine Injury Product New Drug Application {© 470 Racketeer Influenced and

(Excludes Veterans} © 345 Marine Product Liability C840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY OR: SOCTAESKCURIT: O 480 Consumer Credit

of Veteran’s Benefits &% 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards ©) 861 HIA (1395ff) &] 490 Cable/Sat TY
0 160 Stockholders’ Suits 0 355 Motor Vehicle ©) 371 Truth in Lending Act & 862 Black Lung (923) & 850 Securtties/Commodities/
1 190 Other Contract Product Liability 0) 380 Other Personal 0 720 Labor/Management & 863 DIWC/DIWW (405(2)) Exchange
17 £95 Contract Product Liability [0 360 Other Personat Property Damage Relations 1 864 SSID Title XVI ©) 890 Other Statutory Actions
0) £96 Franchise Injury 385 Property Damage ©) 740 Railway Labor Act O 865 RSI (405(g)) 891 Agricultural Acts

6 362 Personal injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters

    

Medical Malpractice Leave Act {3 895 Freedom of Information

  
   

        

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AY: PROPERTY: RISONER PETLIGNS 10 790 Other Labor Litigation FEDERAL TAX SUIT. Act
210 Land Condemnatio 0 440 Other Civil Rights Habeas Corpus: O 79] Employee Retirement CF 870 Taxes (U.S. Plaintiff 896 Arbitration
O 226 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant} 2 899 Administrative Procedure
© 230 Rent Lease & Ejectment & 442 Employment 0 510 Motions to Vacate O 871 ERS~—Third Party Act/Review or Appeal of
CO 240 Torts to Land 0 443 Housings Sentence 26 USC 7609 Agency Decision
[ 245 Tort Product Liability Accommodations O 530 General 950 Constitutionalisy of
& 290 Al Other Real Property &) 445 Amer. w/Disabilities -] 1 535 Death Penalty State Statutes
Employment Other: ©) 462 Naturalization Application
0 446 Amer. w/Disabilities -] (7 540 Mandamus & Other [1 465 Other Immigration
Other 1 550 Civil Rights Actions
0) 448 Education €] 555 Prison Condition
OF 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Oniy)
BRI Original 2 Removed from 1 3  Remanded from O14 Reinstatedor 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 U.S.C. 1346(b)
VI. CAUSE OF ACTION Brief description of cause:
Wrongful death action arising from a motor vehicle accident
VIL. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND & CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. 35,000,006.00 JURY DEMAND: WYes ONo
VIII. RELATED CASE(S) —
IF ANY (See msiractiony: Ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF REC “—
07/11/2019 : 4
FOR OFFICE USE ONLY v

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 2 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

2 os as Re Fe Se fe Be fe fe fe as os as akg ois ofp ois 28 as soe os 2k ok ok ok ok

Edward Wilczynski, Administrator
of the Estate of Kristin Wilezynski,
and Edward Wilczynski, Individually

Plaintiffs : CIVIL CASE NO,
VS. :
UNITED STATES OF AMERICA JULY 11, 2019
Defendant

Oe es ft fs oe as fs is fs safe of oe oft ake ok okt ok of af fe oh oe oe oe ake oe

COMPLAINT

1. The plaintiff, Edward Wilczynski, in his capacity as Administrator
of the Estate of Kristin Wilczynski, is an individual residing in North Haven,
Connecticut, having been duly appointed by the Court of Probate District PD36 as
fiduciary of the estate on October 9, 2018.

2. The plaintiff Edward Wilczynski, in his individual capacity, is an
individual residing in North Haven, Connecticut.

3, Pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b), the

defendant United States of America is a proper party defendant to this action.
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 3 of 10

JURISDICTION AND VENUE

4. The United States District Court for the District of Connecticut has
subject matter jurisdiction over the plaintiffs’ Federal Tort Claims Act claims
against the defendant United States of America pursuant to 28 U.S.C. § 1346(b).

5. The United States District Court for the District of Connecticut is
the proper venue. The plaintiffs are residents of the State of Connecticut and the
incident which gives rise to the allegations contained herein occurred within the
State of Connecticut.

FIRST COUNT

6. This action arises under the Federal Tort Claims Act, 28 U.S.C.
§1346(b) and 28 U.S.C. §2674.

7. Pursuant to 28 U.S.C. §§2671-2680, the claims set forth in this
Complaint were presented to the United States Department of Justice, Federal
Bureau of Investigation, 600 State Street, New Haven, Connecticut, by way of
mail on January 31, 2019.

8. By way of letter dated April 3, 2019, the United States Department
of Justice, Federal Bureau of Investigation denied the plaintiffs’ claims.

9, At all times mentioned herein, Courtney Bothwell was and is an

individual residing in Connecticut.
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 4 of 10

10. At all times mentioned herein, Courtney Bothwell was operating a
2018 Nissan Pathfinder.

11. Atall times mentioned herein, Courtney Bothwell was a duly
appointed Task Force Officer for the United States of America, Federal Bureau of
Investigation.

12. Upon information and belief, the defendant United States of
America had leased the 2018 Nissan Pathfinder and had provided the same to
Task Force Officer Courtney Bothwell for her use.

13. Upon information and belief, at all times mentioned herein, Task
Force Officer Courtney Bothwell was operating the 2018 Nissan Pathfinder with
the consent and permission of the defendant, the United States of America and as
an agent, servant, and/or employee of the United States of America.

14, On July 20, 2018, at approximately 6:48 P.M., Task Force Officer
Courtney Bothwell was operating the 2018 Nissan Pathfinder westbound on
Dixwell Avenue in Hamden, Connecticut, in the vicinity of the intersection of
Dixwell Avenue and Old Dixwell Avenue.

15. At said time and at said place, the plaintiffs decedent, Kristin
Wilczynski was a pedestrian proceeding westbound on Dixwell Avenue and was
beginning to proceed towards the traffic island located at the intersection of

Dixwell Avenue and Old Dixwell Avenue in Hamden, Connecticut,
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 5 of 10

16.

At said time and place, Courtney Bothwell was travelling

westbound on Dixwell Avenue when she suddenly and without warning forcefully

struck the plaintiff's decedent, thereby causing the injuries, losses, and damages

as hereinafter set forth.

17,

Said collision was caused by the carelessness and negligence of

Task Force Officer Courtney Bothwell, in that:

a.

she was inattentive and failed to keep a reasonable and proper
lookout for pedestrians on said roadway at said time and place;

she failed to sound her horn or give the plaintiff a timely warning
of the impending collision;

she failed to apply her brakes in time to avoid said collision,
although by a proper and reasonable exercise of her faculties she
could and should have done so;

she operated said motor vehicle at a greater rate of speed than the
circumstances warranted;

she failed to keep said vehicle under reasonable and proper control;
she failed to turn said vehicle in time to avoid a collision;

she violated §14-218a of the motor vehicle laws of the State of
Connecticut in operating her vehicle faster than was reasonable
under the circumstances then and there existing;

she violated §14-219 of the motor vehicle laws of the State of
Connecticut by operating her vehicle in excess of the posted speed
limit.

she violated §14-222 of the motor vehicle laws of the State of
Connecticut in operating her vehicle in a reckless manner.
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 6 of 10

18. As a direct result of the carelessness and negligence of Task Force
Officer Courtney Bothwell acting as an agent of the defendant United States of
America, the plaintiff's decedent suffered catastrophic injuries to her skull and
torso, including blunt force injury to her head, thereby resulting in her untimely
death.

19. As a further result thereof, the plaintiff's decedent was caused to
suffer extreme antemortem pain and suffering and mental anguish prior to her
death.

20. As a further result hereof, the plaintiff Edward Wilczynski,
Administrator of the Estate of Kristen Wilczynksi, has been forced to incure
financial obligations for funeral and burial expenses on behalf of the plaintiffs
decedent, Kristen Wilczynksi.

21, Asa further result thereof, the plaintiff's decedent earning capacity
has been destroyed.

22. As a further result thereof, the planitiff’s decedent has been
permanently deprived of the ability to enjoy all of life’s activities.

23. The plaintiff Edward Wilezynski, Administrator of the Estate of

Kristen Wilczynksi, brings this action pursuant to Conn. Gen. Stat. §52-555,
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 7 of 10

SECOND COUNT
24-41. Paragraphs 6 through 23 of the First Count are hereby incorporated
and made Paragraphs 24 through 41 of the Second Count as if more fully set forth
herein.
42.  Atalli times mentioned herein, the plaintiff Edward Wilczynksi
was lawfully married to the decedent, Kristen Wilezynksi.
43. Asa direct result of the carelessness and negligence of Task Force
Office Courtney Bothwell acting as an agent of the defendant United States of
America, the plaintiff Edward Wilczynksi has lost the consortium of his wife.
44. The plaintiff Edward Wilczynski, in his individual capacity, brings
this action pursuant to Conn. Gen. Stat. §52-555a.
THIRD COUNT
45-56. Paragraphs 6 through 16 of the First Count are hereby incorporated
and made paragraphs 45 through 56 of this the Third Count, as if more fully set
forth herein.
57. Said collision was caused by the recklessness of Task Force
Officer Courtney Bothwell, in that she:
a. deliberately or with reckless disregard operated said vehicle
at an excessive rate of speed in violation of § 14-21 8a(a) of

the Connecticut General Statutes, and said violation was a
substantial factor in causing the plaintiff's injuries;
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 8 of 10

b. deliberately or with reckless disregard violated § 14-222(a)
of the Connecticut General Statutes in operating said
vehicle in a reckless and dangerous manner having regard
to width, traffic and use of the highway, intersection of
streets, and weather conditions, and said violation was a
substantial factor in causing plaintiff's injuries;

c. deliberately or with reckless disregard violated § 14-219(a)
of the Connecticut General Statutes in operating said
vehicle at such a rate of speed as to endanger the life of the
plaintiff and said violation was a substantial factor in
causing plaintiffs injuries.

58. As a direct result of the recklessness of Task Force Officer
Courtney Bothwell acting as an agent of the defendant United States of America,
the plaintiffs decedent suffered catastrophic injuries to her skull and torso,
including blunt force injury to her head, thereby resulting in her untimely death.

59. As a further result thereof, the plaintiff's decedent was caused to
suffer extreme antemortem pain and suffering and mental anguish prior to her
death.

60. As a further result hereof, the plaintiff Edward Wilczynski,
Administrator of the Estate of Kristen Wilczynksi, has been forced to incur
financial obligations for funeral and burial expenses on behalf of the plaintiff's
decedent, Kristen Wilezynksi.

61. Asa further result thereof, the plaintiff's decedent earning capacity

has been destroyed.
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 9 of 10

62. As a further result thereof, the plaintiff's decedent has been
permanently deprived of the ability to enjoy all of life’s activities.

63. The plaintiff Edward Wilczynski, Administrator of the Estate of
Kristen Wilczynksi, brings this action pursuant to Conn. Gen. Stat. §52-555.
FOURTH COUNT

64-82. Paragraphs 45 through 63 of the Third Count are hereby
incorporated and made paragraphs 64 through 82 of this the Fourth Count, as if
more fully set forth herein.

83. Atall times mentioned herein, the plaintiff Edward Wilezynksi
was lawfully married to the decedent, Kristen Wilczynksi.

84. As a direct result of the recklessness of Task Force Officer
Courtney Bothwell acting as an agent of the defendant United States of America
as aforesaid, the plaintiff Edward Wilczynksi has lost the consortium of his wife.

85. The plaintiff Edward Wilczynski, in his individual capacity, brings

this action pursuant to Conn. Gen. Stat. §52-555a.
Case 3:19-cv-01087-MPS Document1 Filed 07/15/19 Page 10 of 10

REQUEST FOR RELIEF

WHEREFORE, the Plaintiffs demand compensatory and punitive damages
as against the United States of America in the Sum of Thirty Five Million Dollars
($35,000,000.00). Pursuant to Federal Rule of Civil Procedure 38(b), the

Plaintiffs demand trial by jury as to all counts.

THE PLAINTIFFS,

Edward Wilezysnki, Administrator of the Estate of Kristen
Wilezynksi
Edward Wilezysnki, Individually

John J. Kennedy, Jr. (ct04818)

Brendan K. Nelligan (ct30224)

Kennedy, Johnson, Schwab & Roberge, LLC
555 Long Wharf Drive, 13th Floor

New Haven, CT 06511

(203) 865-8430 - phone

(203) 865-5345 — facsimile
jkennedy@kennedyjohnson.com
